707 N.W.2d 370 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST Todd Richard PAULSON, a Minnesota Attorney, Registration No. 181341.
No. A05-2413.
Supreme Court of Minnesota.
December 30, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Todd Richard Paulson committed professional misconduct warranting public discipline, namely, failing to pay over client funds, making false statements of fact in the course of representing a client, and engaging in conduct involving dishonesty and fraud, in violation of Rules 1.15(c), 4.1, and 8.4(c), Minnesota Rules of Professional Conduct (MRPC).
Respondent has admitted his conduct violated the Rules of Professional Conduct, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment and payment of $900 in costs pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Todd Richard Paulson is disbarred effective as of the date of this order. Respondent is further ordered to pay $900 in costs as stipulated and agreed to.
BY THE COURT:
/s/Russell A. Anderson
Associate Justice